Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1, 6-7, and 14 are amended. Claims 16-20 are new. Claims 1-20 are pending and have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Simard et al. (US 20150019211 A1) in view of Al-Shammari (US 20100082333 A1). Both references were cited in the PTO-892 filed 11/29/2021.

	Regarding CLAIM 1, Simard teaches:  A computer readable storage medium comprising instruction which when executed cause a processor to: (Simard: [0054] "Memory 112 includes computer storage media in the form of volatile and/or nonvolatile memory. The memory may be removable, nonremovable, or a combination thereof. Exemplary hardware devices include solid-state memory, hard drives, optical-disc drives, etc. Computing device 100 includes one or more processors that read" A computer readable storage medium comprising instruction which when executed cause a processor is taught as the memory executed by one or more processors.)
generate a machine learning model based on a limited set of labeled training data and a larger set of unlabeled training data, (Simard: Paragraph [0058] "After each label (or few labels), a classifier is retrained with the new label, and the large unlabeled data set (e.g., tens or hundreds of millions of unlabeled patterns) is rescored.")
the labeled and unlabeled training data having a common subject matter, by: (Simard: Paragraph [0098-99] "If the data type is known a-priori, one can provide some standard system features that are specific to the data. The data-specific features can even accept parameters from the operator. Such features can then be used to distinguish, filter, label, or explore the data. For instance, if the examples are web pages, a system IScorer <WebPageType> could be a module that computes the relevance of a web page with respect to a query." The labeled and unlabeled training data having a common subject matter is taught as the web pages data/ labels and returning webpages in response to a query. The examiner notes that the documents of the system are webpages.)
for each of a number of categories, identifying an inclusion list of terms corresponding to training data being classified and (Simard: Paragraph [0038] "generating a dictionary that includes a list of one or both of words or n-grams that define a concept usable as a feature for training a classifier. On the user interface, a positive-example field is presented that is configured to receive user-input words or n-grams that are positive examples of the concept, where the positive examples are received from one or more of A) a typed entry or B) a selection of one or more suggested words or n-grams from one or more suggestion-set fields. On the user interface, the one or more suggestion-set fields are presented that are configured to display one or more system-generated lists that contain suggested words or n-grams that are selectable for inclusion in the positive-example field." For each of a number of categories, identifying an inclusion list of terms corresponding to training data being classified is taught as display one or more system-generated lists that contain suggested words or n-grams that are selectable for inclusion in the positive-example field.)
an exclusion list of terms corresponding to training data not currently being classified; (Simard: Paragraph [0252] "dictionary for inclusion of the positive and exclusion of the negative." [0040] " a negative example field may be presented that is configured to receive user-input words or n-grams that are negative examples of the concept, where the negative examples are received from one or more of A) a typed entry, or B) a selection of one or more suggested words or n-grams from one or more suggestion-set fields. Subsequent to presenting the list of suggested words or n-grams, a second user-input word or n-gram may be received that is a negative example of the concept." Exclusion list of terms corresponding to training data not currently being classified is taught as the list of negative examples in the excluded list (i.e. exclusion of the negative).)
identifying a synonym for a given term in the inclusion list… and adding the synonym to the inclusion list (Paragraphs [0038] and [0237] disclose a user interface in which a user may add suggested words or n-grams to a positive-example field. All of paragraphs [0140]-[0141], and [0145] disclose that a “first principle” for designing the user interface is transparency. Paragraph [0152], lines 1-4 disclose: “The first principle will be violated occasionally, but hopefully this will not affect the trust of the operator in the system. For instance, certain features may be automatically provided as system services, like synonyms”. It is implied in paragraph [0152] that the synonyms are the suggested words or n-grams.)
for each of the categories, taking a subset of documents from the unlabeled training data, (Simard: Paragraph [0058] "Active labeling exploration is performed using a large set of unlabeled data (data on which the labeling process has not yet been performed), drawn from the true distribution. After each label (or few labels), a classifier is retrained with the new label, and the large unlabeled data set ( e.g., tens or hundreds of millions of unlabeled patterns) is rescored. The system then selects which patterns to label next according to their scores. For this approach to work, one needs to solve the cold start problem (i.e., find "seeds" of positives)." [0086] "One can compute an estimate                         
                            ϕ
                            '
                        
                     of                         
                            ϕ
                        
                     by labeling a random subset (or all)" Taking a subset of documents from the unlabeled training data is taught as compute an estimate by labeling a random subset the documents or web pages used from the large set of unlabeled data. The categories are taught by paragraph [0175] where Simard explicitly teaches that categories are determined based on the features.)
the subset including all documents that contain any term from the inclusion list and excluding any document that contain a term from the exclusion list; (Simard: Paragraph [0252] "Knowledge Bases: ... It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative. A matching dictionary is a suggestion set." [0038] "generating dictionaries for machine learning. A user interface is presented for generating a dictionary that includes a list of one or both of words or n-grams that define a concept usable as a feature for training a classifier. On the user interface, a positive-example field is presented that is configured to receive user-input words or n-grams that are positive examples of the concept, where the positive examples are received from one or more of A) a typed entry or B) a selection of one or more suggested words or n-grams from one or more suggestion-set fields. On the user interface, the one or more suggestion-set fields are presented that are configured to display one or more system-generated lists that contain suggested words or n-grams that are selectable for inclusion in the positive-example field." [0175] "The words in a dictionary together form a feature that can be utilized by computing statistics between a document and the given dictionary (how many words in the dictionary appear in the document, how many distinct words of the dictionary appear in the document, and so forth)." The subset including all documents that contain any term from the inclusion list and excluding any document that contain a term from the exclusion list is taught as the knowledge base with positive examples in the inclusion list and negative examples in the exclusion list which are used to identify and classify the terms in received documents.)
within each subset of documents, (Simard: Paragraph [0200] "the items in a database are assumed to be documents made up of words" Within each subset of documents is taught as the items in a database are documents made up of terms.)
identifying terms that are similar within a set standard to a term from the inclusion list or exclusion list and adding those identified terms to the inclusion list or exclusion list, respectively; (Simard: Paragraph [0046] " One or more user-input words that are positive or negative examples of the concept are received, where the one or more user-input words are received from one or more of A) a typed entry, or B) a selection of one or more suggested words from the suggestion-set field. A set of suggested words is generated that represents a generalized concept based on the one or more user-input positive or negative examples. The set of suggested words is presented in the suggestion-set field on the user interface. A user selection of a first suggested word from the set of suggested words is received. The first suggested word is included in the positive-example field or the negative-example field. The set of suggested words is refined based at least on the first suggested word that was included in the positive-example field or the negative-example field." Identifying terms that are similar within a set standard to a term from the inclusion list or exclusion list and adding those identified terms to the inclusion list or exclusion list is taught as identifying words in documents from the positive-example field or the negative-example field. As discussed previously the positive group is the inclusion list and the negative group is the exclusion list.)
repeating the taking of a subset of documents from the unlabeled training data based on the inclusion and exclusion lists (Simard: Paragraph [0046] "The set of suggested words is presented in the suggestion-set field on the user interface. A user selection of a first suggested word from the set of suggested words is received. The first suggested word is included in the positive-example field or the negative-example field. The set of suggested words is refined based at least on the first suggested word that was included in the positive-example field or the negative-example field." The refinement of the set of words that are in the positive-example field or the negative-example field read on the unlabeled training data based on the inclusion and exclusion lists. Refer to Paragraph [0175] which teaches a method of using dictionaries to identify terms or words in documents (i.e. unlabeled training data))
and the identification of similar terms from within those subsets of documents until no new similar terms are identifies within the set standard; and (Simard: Paragraph [0043] "A refinement of the first set of suggested n-grams may be generated that that represents a refinement of the first generalized concept based on at least one or more additional user-input positive examples, and the refinement of the first set of suggested n-grams may be presented on the user-interface. The steps of generating the refinement and presenting the refinement may be repeated until an indication is received that the user has finished editing the dictionary, and the contents of the positive-example input field may be saved in a dictionary." [0086] "One can compute an estimate                         
                            ϕ
                            '
                        
                     of                         
                            ϕ
                        
                     by labeling a random subset (or all)" Repeating the taking of a subset of documents from the unlabeled training data based on the inclusion and exclusion lists and the identification of similar terms from within those subsets of documents until no new similar terms are identified within the set standard is further taught by the method disclosed in [0043] of repeating the refinement of first set of suggested n-grams which may be generated from the random subset of documents that that represents a refinement of the first generalized concept based on at least one or more additional user-input positive examples until an indication is received that the user has finished editing the dictionary.)
generating training data of the machine learning model comprising a final subset of documents for each category from the unlabeled training data. (Simard: Paragraph [0046] "a method of interactively generating dictionaries for machine learning. An interface is generated for editing dictionaries, where a dictionary includes a list of words that define a concept usable as a feature for training a classifier." Generating training data of the machine learning model is taught as generating dictionaries for machine learning where a dictionary includes a list of words that define a concept usable as a feature for training a classifier. [0298] "it relies on a large dataset of unlabeled documents." [0448] "After labeling a number of documents, the system trains a model that can be used to ‘pre label’ addresses." The final subset of documents for each category from the unlabeled training data is taught as a large subset of unlabeled documents are labeled.).
	However, Simard does not explicitly teach: identifying a synonym for a given term in the inclusion list from a synonym database;
But Al-Shammari teaches: identifying a synonym for a given term from a synonym database; (¶ [0340]: “techniques were discussed in the literature including finding synonyms (using WordNet)”. Wordnet is a synonym database.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simard’s suggestion method by finding synonyms in WordNet. A motivation for the combination is that WordNet is a source of synonyms. (Al-Shammari, ¶ [0340]).

	Regarding CLAIM 2, the combination of Simard and Al-Shammari teaches: The medium of claim 1, 
However, Simard does not explicitly teach: wherein the set standard comprises cosine similarity of corresponding word or phrase vectors. 
	But Al-Shammari teaches: wherein the set standard comprises cosine similarity of corresponding word or phrase vectors. (Al-Shammari: Paragraph [0242] "When using the word "nearest," we mean objects having a strong relationship among them. The strength of the relationship is quantified and the literature often refers to this as the "Similarity Metric." There are different similarity metrics that can be used to find the nearest neighbors. We used the cosine similarity as the document similarity metric. Text-based similarities are usually calculated as the cosine angle between the tf-idf vectors of two documents." [0243] "As cosine similarity quantifies the distances between the new object and all the training set objects," The set standard comprises cosine similarity of corresponding word or phrase vectors is taught as using the word "nearest," the objects having a strong relationship among them, using the cosine similarity as the document similarity metric.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification method of Simard with the cosine similarity of Al-Shammari in order to calculate the distances and/or relationship between words, thereby utilizing the words that have minimum or lowest distances from each other. (Al-Shammari: Paragraph [0243] "As cosine similarity Page 11 quantifies the distances between the new object and all the training set objects, only K training objects (in our case, three) having the minimum distances were picked to be part of the voting process.")

Regarding CLAIM 3, the combination of Simard and Al-Shammari teaches: The medium of claim 1, 
Simard teaches: further comprising, when generating the inclusion list and exclusion list, (Simard: Paragraph [0252] "Knowledge Bases: Freebase and Yago are examples of knowledge databases that contain many human-entered dictionaries. It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative. A matching dictionary is a suggestion set." Generating the inclusion list and exclusion list as the knowledge base with positive examples in the inclusion list and negative examples in the exclusion list.)
extracting potential phrases from the unlabeled training data and tokenizing each of the phrases as a single word. (Simard: Paragraph [0419] "Segment extraction (AKA entity extraction or EE) is the process of identifying token segments in a document that correspond to a given concept." Extracting potential phrases from the unlabeled training data and tokenizing each of the phrases as a single word is taught as Segment extraction (AKA entity extraction or EE) is the process of identifying token segments in a document that correspond to a given concept. The segments identified in the documents are words.)

	Regarding CLAIM 4, the combination of Simard and Al-Shammari teaches: The medium of claim 3, 
Simard teaches: further comprising generating word vectors for each document of the subset based on the tokenized phrases. (Simard: Paragraph [0423] "Then each token 1412 has a corresponding feature vector 1414 of dimension 2, as illustrated in FIG. 14." Generating word vectors for each document of the subset based on the tokenized phrases is taught as the feature vectors created for the word tokens.)

	Regarding CLAIM 6, Simard teaches: A computer-implemented method of topic extraction from a corpus of documents (Simard: Paragraph [0007] "extracting semantic meaning from data. This is especially true when the data was authored for them or by them. For instance, they can label (or segment) web pages, queries, or product feeds with ease. Unfortunately, humans are embarrassingly bad at doing these things at scale. At ten seconds per page, a lifetime will not be long enough for someone to sift through 100 million web pages to identify all the pages related to a given topic")
having a subset of labeled documents, (Simard: Paragraph [0113] "When the number of labeled examples is low, every example may have a different length and it might be enough capacity to perfectly classify the positive and negative examples on the training set." A subset of labeled documents is taught as a number of labeled examples. Further refer to paragraph [0202] and Table 3 which depicts a subset of 3 documents in which terms have been identified.)
the method comprising: identifying, from the labeled documents, a plurality of inclusion lists, wherein each inclusion list comprises a set of terms identifying a shared topic; (Simard: Paragraph [0038] "On the user interface, the one or more suggestion-set fields are presented that are configured to display one or more system-generated lists that contain suggested words or n-grams that are electable for inclusion in the positive-example field." Identifying, from the labeled documents, a plurality of inclusion lists, wherein each inclusion list comprises a set of terms identifying a shared topic is taught by the generated lists that contain suggested words or n-grams that are selectable for inclusion in the positive-example field, where the words are identified from documents. Refer to Table 3 which has a subset of documents with identified terms. The terms are then further added to dictionary inclusion and exclusion lists – refer to paragraph [0252] "Knowledge Bases: ... It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative. A matching dictionary is a suggestion set.")
identifying… synonyms for the set of terms in the plurality of inclusion lists; (Paragraphs [0038] and [0237] disclose a user interface in which a user may add suggested words or n-grams to a positive-example field. All of paragraphs [0140]-[0141], and [0145] disclose that a “first principle” for designing the user interface is transparency. Paragraph [0152], lines 1-4 disclose: “The first principle will be violated occasionally, but hopefully this will not affect the trust of the operator in the system. For instance, certain features may be automatically provided as system services, like synonyms”. It is implied in paragraph [0152] that the synonyms are the suggested words or n-grams.)
determining an exclusion list for each inclusion list, wherein the terms from any inclusion list are present on the exclusion list of all other inclusion lists; (Simard: Paragraph [0252] "It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative. A matching dictionary is a suggestion set." Determining an exclusion list for each inclusion list, wherein the terms from any inclusion list are present on the exclusion list of all other inclusion lists is taught as it is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative.)
identifying in the corpus, a first document with a term of the set of terms of a first inclusion list and wherein the document contains no term on the exclusion list of the first inclusion list; (Simard: Paragraph [0252] "It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative. A matching dictionary is a suggestion set." [0259] "For example, suppose a dictionary for movies is built by inputting a list of movies found on the Web. However, the list includes a movie called "It." The problem with a movie called "It" is that the word "it" may appear in almost every document in the database." Identifying in the corpus, a first document with a term of the set of terms of a first inclusion list and wherein the document contains no term on the exclusion list of the first inclusion list is taught as testing each human-entered dictionary for inclusion of the positive and exclusion of the negative, in the context of the prior art a document may be tested and not return any terms in the exclusion. The prior art also discloses that negative terms are excluded and/or removed.)
tokenizing terms from the set of terms (Simard: Paragraph [0304] "The measurements can be of fixed length, such as the number of links pointing to web page, or of variable lengths such as a list of tokens representing each word, with possible annotations ( e.g., bold, italic, table position, metadata, etc.)." Tokenizing terms from the set of terms of the first inclusion list in the first document is taught as a list of tokens generated from the positive terms.) 
of the first inclusion list in the first document; (Simard: Paragraph [0042] "On the user interface, a positive-example input field is presented that is configured to receive user-input n-grams that are positive examples of the concept. On the user interface, one or more suggestion-set fields are presented that are configured to display one or more system-generated lists of suggested n-grams. One or more user-input n-grams are received that are positive examples of the concept. A first set of suggested n-grams is generated that represents a first generalized concept based on the one or more user-input positive examples. The first set of suggested n-grams is presented in a first suggestion-set field on the user interface." The first inclusion list in the first document is taught as the positive examples that are stored and forwarded for token terms. The negative examples are removed and positive examples are saved.)
parsing the first document to form n-grams; (Simard: Paragraph [0039] "A list of suggested words or n-grams may be presented that represent a generalized concept generated based at least on the first positive example of the concept. Subsequent to presenting the list of suggested words or n-grams, a second user-input word or n-gram may be received that is a second positive example of the concept. The list of suggested words or n-grams may be refined based at least on a combination of the first positive example and the second positive example." Parsing the first document to form n-grams is taught as the list of suggested words or n-grams from the dictionary/document.);
…comparing a part of speech of the potential new terms against the part of terms of the set of terms; (Simard: Paragraph [0039] "A first user-input word or n-gram may be received that is a first positive example of the concept. A list of suggested words or n-grams may be presented that represent a generalized concept generated based at least on the first positive example of the concept. Subsequent to presenting the list of suggested words or n-grams, a second user-input word or n-gram may be received that is a second positive example of the concept. The list of suggested words or n-grams may be refined based at least on a combination of the first positive example and the second positive example. The refined list of suggested words or n-grams that represent a refined generalized concept may be presented." Comparing a part of speech of the potential new terms against the part of terms of the set of terms is taught as a first user input word used for comparison against the list of suggested words or n-grams.)
adding high frequency n-grams to the set of terms of the first inclusion list; (Simard: Paragraph [0198] "In this representation, the features are based on the frequency of each word " The examiner notes that the features or words in this representation are based on the frequency of the word. Therefore, words with higher frequency are presented. The subsequent process of adding words from dictionaries/ documents to inclusion or exclusion categories is taught in Paragraph [0252] as "It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative.” In Simard, words or n-grams are used interchangeably.)
adding high frequency n-grams to the exclusion list of inclusion lists other than the first inclusion list; (Simard: Paragraph [0198] "In this representation, the features are based on the frequency of each word " The examiner notes that the features or words in this representation are based on the frequency of the word. Therefore, words with higher frequency are presented. The subsequent process of adding words from dictionaries/ documents to inclusion or exclusion categories is taught in Paragraph [0252] as "It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative.” In Simard, words or n-grams are used interchangeably.)
repeating the operations of identifying, tokenizing, parsing, sorting, comparing, adding, and adding for each of the inclusion lists until no unlabeled document remains in the corpus which has a term on an inclusion list while not having a term from the associated exclusion list. (Simard: Paragraph [0043] "A refinement of the first set of suggested n-grams may be generated that that represents a refinement of the first generalized concept based on at least one or more additional user-input positive examples, and the refinement of the first set of suggested n-grams may be presented on the user-interface. The steps of generating the refinement and presenting the refinement may be repeated until an indication is received that the user has finished editing the dictionary, and the contents of the positive-example input field may be saved in a dictionary." Repeating the operations of identifying, tokenizing, parsing, sorting, comparing, adding, and adding for each of the inclusion lists until no unlabeled document remains in the corpus which has a term on an inclusion list while not having a term from the associated exclusion list is further taught by the method of repeating the refinement of first set of suggested n-grams may be generated that that represents a refinement of the first generalized concept based on at least one or more additional user-input positive examples until an indication is received that the user has finished editing the dictionary.)
	However, Simard does not explicitly teach: identifying, from a synonym database, synonyms and sorting the n-grams to identify potential new terms based on cosine similarity;
	But Al-Shammari teaches: identifying, from a synonym database, synonyms (¶ [0340]: “techniques were discussed in the literature including finding synonyms (using WordNet)”. Wordnet is a synonym database.)
sorting the n-grams to identify potential new terms based on cosine similarity; (Al-Shammari: Paragraph [0242] "When using the word "nearest," we mean objects having a strong relationship among them. The strength of the relationship is quantified and the literature often refers to this as the "Similarity Metric." There are different similarity metrics that can be used to find the nearest neighbors. We used the cosine similarity as the document similarity metric. Text-based similarities are usually calculated as the cosine angle between the tf-idf vectors of two documents." [0243] "As cosine similarity quantifies the distances between the new object and all the training set objects," Sorting the n-grams to identify potential new terms based on cosine similarity is taught as using the word "nearest," the objects having a strong relationship among them, using the cosine similarity as the document term similarity metric. The method of Al-Shammari teaches the use of n-grams as terms that used for comparison. Refer to Paragraph [0441])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Simard’s suggestion method by finding synonyms in WordNet. A motivation for the combination is that WordNet is a source of synonyms. (Al-Shammari, ¶ [0340]). Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification method of Simard with the cosine similarity of Al-Shammari in order to calculate the distances and/or relationship between words, thereby utilizing the words that have minimum or lowest distances from each other. (Al-Shammari: Paragraph [0243] "As cosine similarity quantifies the distances between the new object and all the training set objects, only K training objects (in our case, three) having the minimum distances were picked to be part of the voting process.")
	
	Regarding CLAIM 8, the combination of Simard and Al-Shammari teaches: The method of claim 6, 
Simard teaches: wherein the exclusion list is further populated with identified terms from labeled documents in the corpus. (Simard: Paragraph [0252] "Knowledge Bases: Freebase and Yago are examples of knowledge databases that contain many human-entered dictionaries. It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative. A matching dictionary is a suggestion set." The exclusion list is further populated with identified terms from labeled documents in the corpus is taught as the knowledge base with positive examples in the inclusion list and negative examples in the exclusion list. The terms from the documents are added to either the inclusion or exclusion lists.)

	Regarding CLAIM 9, the combination of Simard and Al-Shammari teaches: The method of claim 6, 
	Simard teaches: wherein all documents in the corpus having the identified keyword (Simard: Paragraph [0059] "interactive labeling system may also include one or more other features, such as where the search engine is based on keyword search" The documents are searched for keywords.)
without a keyword from the associated exclusion list are parsed to form n-grams and wherein the n-grams (Simard: Paragraph [0045] "On the user interface, a negative-example input field may be presented that is configured to receive user-input n-grams that are negative examples of the concept. One or more user-input n-grams may be received that are negative examples of the concept. A refinement of the first set of suggested n-grams may be generated that represents a second generalized concept based at least on the one or more user-input negative examples, and the refinement of the first set of suggested n-grams may be presented on the user-interface." Without a keyword from the associated exclusion list are parsed to form n-grams and wherein the n-grams is taught as receive user-input n-grams that are negative examples of the concept, negative examples are part of the excluded list.)
are sorted together to identify high frequency n-grams. (Simard: Paragraph [0198] "In this representation, the features are based on the frequency of each word " The examiner notes that the features or words in this representation are based on the frequency of the word. Therefore, words with higher frequency are presented. The subsequent process of adding words from dictionaries/documents to inclusion or exclusion categories is taught in Paragraph [0252] as "It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative." In Simard, words or n-grams are used interchangeably.)

	Regarding CLAIM 10, the combination of Simard and Al-Shammari teaches: The method of claim 6, 
	Simard teaches: wherein the n-grams are sorted based on frequency over baseline, (Simard: Paragraph [0198] "In this representation, the features are based on the frequency of each word" The n-grams are sorted based on frequency over baseline is taught as the features or words in this representation are based on the frequency of the word. Therefore, words with higher frequency are presented. The subsequent process of adding words from dictionaries/documents to inclusion or exclusion categories is taught in Paragraph [0252] as "It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative. In Simard, words or n-grams are used interchangeably.)
wherein the baseline is determined from a second corpus of documents (Simard: Paragraph [0201] "Assume that C is a collection of documents in the database, and T is a set of terms that are relevant for the classifier that is to be built." The baseline is determined from a second corpus of documents is taught as the terms that are determined from multiple collections of documents.)
without terms from any exclusion list. (Simard: Paragraph [0252] "It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative. In Simard, words or n-grams are used based on whether they are positive or negative therefore terms from the exclusion list are removed and not used.)

	Regarding CLAIM 11, the combination of Simard and Al-Shammari teaches: The method of claim 6, 
Simard teaches: further comprising identifying a high frequency (Simard: Paragraph [0198] "In this representation, the features are based on the frequency of each word" The n-grams are sorted based on frequency over baseline is taught as the features or words in this representation are based on the frequency of the word. Therefore, words with higher frequency are presented.) 
n-gram associated with a new topic and creating a new topic including the high frequency n-gram on the inclusion list. (Simard [0038] "generating a dictionary that includes a list of one or both of words or n-grams that define a concept usable as a feature for training a classifier. On the user interface, a positive-example field is presented that is configured to receive user-input words or n-grams that are positive examples of the concept, where the positive examples are received from one or more of A) a typed entry or B) a selection of one or more suggested words or n-grams from one or more suggestion-set fields." N-grams associated with a new topic is taught as the n-grams that define a concept usable for training. The examiner further notes that the prior art only considers positive examples in the inclusion list therefore, if the n-gram is a positive example it is used for further classification (i.e. creating a new topic including the high frequency n-gram on the inclusion list).)

	Regarding CLAIM 12, the combination of Simard and Al-Shammari teaches: The method of claim 6, 
Simard teaches: further comprising extracting topics from a database. (Simard: Paragraph [0419] "Segment extraction (AKA entity extraction or EE) is the process of identifying token segments in a document that correspond to a given concept." Extracting topics from a database is taught as the process of identifying token segments in a document that correspond to a given concept.).

	Regarding CLAIM 13, the combination of Simard and Al-Shammari teaches: The method of claim 6, 
Simard teaches: wherein the documents of the corpus are abstracts. (Simard: Paragraph [0200] "the items in a database are assumed to be documents made up of words. However, the concepts of documents and dictionaries as described herein are not limited to the use of words," The documents of the corpus are abstracts is taught as the items in a database are assumed to be documents made up of words.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Simard et al. (US 20150019211 A1) and Al-Shammari (US 20100082333 A1) in view of Schmidtler et al. (US 20110196870 A1). All references were cited in the PTO-892 filed 11/29/2021.

	Regarding CLAIM 5, the combination of Simard and Al-Shammari teaches: The medium of claim 1, 
Simard teaches: wherein… the terms on the inclusion and exclusion list… (Simard: Paragraph [0252] "Knowledge Bases: Freebase and Yago are examples of knowledge databases that contain many human-entered dictionaries. It is possible to test each human-entered dictionary for inclusion of the positive and exclusion of the negative. A matching dictionary is a suggestion set." Terms on the inclusion and exclusion list is taught as the knowledge base with positive examples in the inclusion list and negative examples in the exclusion list.)
	However, neither Simard nor Al-Shammari explicitly teaches: wherein the unlabeled data comprises medical records and the terms on the inclusion and exclusion list comprise medical terms.
	But Schmidtler teaches: wherein the unlabeled data comprises medical records and the terms on the inclusion and exclusion list comprise medical terms. (Schmidtler: Paragraph [0176] "a classifier is trained based on a medical diagnosis in step 1700, and a plurality of medical records is accessed in step 1702. Additionally, a document classification technique is performed on the medical records in step 1704 using the classifier," The unlabeled data comprises medical records ... comprise medical terms is taught as the classifier that is trained to classify a plurality of medical records based on a medical diagnosis (i.e. medical term).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification method of Simard with the medical related data of Schmidtler in order to classify medical records, thereby outputting medical records that have a low probability of being associated with the diagnosis (Schmidtler: Paragraph [0010] "outputting an identifier of at least one of the medical records having a low probability of being associated with the medical diagnosis.").

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Simard et al. (US 20150019211 A1, cited in the PTO-892 filed 11/29/2021) and Al-Shammari (US 20100082333 A1, cited in the PTO-892 filed 11/29/2021) in view of Lundberg et al. (US 20200117718 A1).

	Regarding CLAIM 7, the combination of Simard and Al-Shammari teaches: The method of claim 6, 
Although Simard ¶ [0460] teaches that documents can be segmented into more manageable sub-documents, neither Simard nor Al-Shammari explicitly teaches: wherein a document is an abstract a publication.
But Lundberg teaches: wherein a document is an abstract a publication. (¶ [0038] discloses the parsing module may determine the abstract of a patent publication.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Lundberg’s parsing module into Simard’s system for segmenting documents contained in a database. A motivation for the combination is to segment a patent publication into more manageable sub-documents. (Simard, [0460])

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20100094591 A1, cited in the PTO-892 filed 11/29/2021), in view of Al-Shammari (US 20100082333 A1, cited in the PTO-892 filed 11/29/2021) and Bagley (US 20160358284 A1). 

	Regarding CLAIM 14, Brown teaches: A system for reviewing medical diagnoses, the system comprising: a corpus of medical records stored in a computer readable non-transitory format, and processor having an associated memory, wherein the associated memory contains instructions, which, when executed, cause the processor to: (Brown: Paragraph [0086] "Computer-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Computer-executable instructions also include program modules that are executed by computers in stand-alone or network environments." A computer readable non-transitory format, and processor having an associated memory, wherein the associated memory contains instructions, which, when executed, cause the processor is taught as computer-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions.)
identify a set of medical conditions, wherein each medical condition has at least one term for the medical condition; (Brown: Paragraph [0030] "may include ICD codes that have been assigned to each of the records of medical complaint data 204 by a medical professional. The ICD codes may be, for example, ICD9 or ICD 10 codes. ICD codes are well defined and may have a well-defined mapping to an outcome. An outcome may be, for example, a syndrome, a diagnosis, or any other information that indicates a result or conclusion." Identify a set of medical conditions, wherein each medical condition has at least one term for the medical condition is taught as may include ICD codes that have been assigned to each of the records of medical complaint data (i.e. a syndrome, a diagnosis, or any other information that indicates a result or conclusion))
identify additional terms for the medical conditions of the set of medical conditions from a medical condition database… ; (Brown: Paragraph [0048] "analyze characters in the accessed one of records medical complaints 204 to determine n-grams appearing in the record (act 406). The n-grams may be determined as discussed previously with respect to act 306. Further, complaint classifier generator 206 may store contextual information with the determined n-grams" Identify additional terms for the medical conditions of the set of medical conditions from a medical condition database is taught as analyze characters in the accessed one of records medical complaints 204 to determine n-grams appearing in the record. For further analysis refer to paragraph [0064].)
create an exclusion list for each medical condition, wherein the exclusion list comprises every other medical condition in the set of medical conditions; (Brown: Paragraph [0082] "Complaint classifier 206 may then exclude all of the records that include an n-gram associated with the ordered set of predictors (act 922). Complaint classifier 206 may then determine whether any records exist, after excluding ones of the records that include n-grams that are associated with the ordered set of predictors (act 924). If no records exist, then the process is completed. Otherwise, complaint classifier 206 may repeat acts 902-924." Create an exclusion list for each medical condition, wherein the exclusion list comprises every other medical condition in the set of medical conditions is taught as determine whether any records exist, after excluding ones of the records that include n-grams that are associated with the ordered set of predictors. Brown teaches the method of excluding certain medical records (i.e. medical conditions))
identify a medical record in the corpus (Brown: Paragraph [0079] "Complaint classifier generator 206 may begin by accessing a first record from training data, such as, for example, records of medical complaints 204 (act 902)." Identify a medical record in the corpus of is taught as records of medical complaints.)
of documents containing a term from the inclusion list for a first medical condition (Brown: Paragraph [0009] "When the n-gram associated with the one of the group of predictors matches the n-gram in the record of data, a prediction is made as to whether the record of data is associated with the outcome based on a value assigned to the one of the group of predictors." Documents containing a term from the inclusion list for a first medical condition is taught as the n-gram associated with the one of the group of predictors matches then-gram in the record of data. If a match is determined the n-gram is associated with the predictors (i.e. inclusion list).)
and not containing any terms from the exclusion list (Brown: Paragraph [0082] "Complaint classifier 206 may then exclude all of the records that include an n-gram associated with the ordered set of predictors (act 922)." Not containing any terms from the exclusion list is taught as exclude all of the records that include an n-gram associated with the ordered set of predictors.)
for the first medical condition; (Brown: Paragraph [0081] "the minimum number of times based on the outcome counter and the record counter associated with respective n-grams." First medical condition ... for the first medical condition is taught as the outcome counter and the record counter associated with respective n-grams. Outcomes are the outcomes of interest based on the diagnosis.)
parse the identified medical record to form n-grams; (Brown: Paragraph [0011] "determine a group of n-grams included in a record of data, increment a respective record counter associated with each of the group of n-grams included in the record of data" Parse the identified medical record to form n-grams is taught as determine a group of n-grams included in a record of data.)
filter the n-grams to identify n-grams with a same part of speech as a term for the medical condition; (Brown: Paragraph [0012] "The processing device includes means for determining whether an n-gram associated with one of a plurality of predictors matches an n-gram included in the record of data, and means for predicting whether the record of data is associated with the outcome based on a value assigned to the one of the plurality of predictors, when the n-gram associated with the one of the plurality of predictors matches the n-gram in the record of data." Filter the n-grams to identify n-grams with a same part of speech as a term for the medical condition is taught as predicting whether the record of data is associated with the outcome based on a value assigned to the one of the plurality of predictors, when the n-gram associated with the one of the plurality of predictors matches the n-gram in the record of data. The n-gram is compared to the outcomes (i.e. medical condition) to determine matches.)
identify filtered n-grams within a threshold separation based on cosine distance between the terms for the first medical condition and a filtered n-gram; and (Brown: Paragraph [0012] "The processing device includes means for determining whether an n-gram associated with one of a plurality of predictors matches an n-gram included in the record of data, and means for predicting whether the record of data is associated with the outcome based on a value assigned to the one of the plurality of predictors, when the n-gram associated with the one of the plurality of predictors matches the n-gram in the record of data." The first medical condition and a filtered n-gram is taught as predicting whether the record of data is associated with the outcome based on a value assigned to the one of the plurality of predictors, when the n-gram associated with the one of the plurality of predictors matches the n-gram in the record of data. The n-gram is compared to the outcomes (i.e. medical condition) to determine matches.)
add the identified filtered n-grams to the list of terms for the first medical condition. (Brown: Paragraph [0083] "In an alternative implementation of complaint classifier 206, while performing act 920, complaint classifier 206 may check the predictive value of the selected n-gram before adding a new predictor to the ordered set of predictors. If the predictive value is less than a predetermined amount, such as, for example, 0.01, then the process may end. In this alternative, implementation, complaint classifier generator 206 will not add predictors to the ordered list when the predictor has a very small predictive value." Add the identified filtered n-grams to the list of terms for the first medical condition is taught as the predictive value of the selected n-gram then adding a new predictor to the ordered set of predictors to the ordered list.)
	However, Brown does not explicitly teach: a medical condition database comprising synonyms for the medical conditions
 identify filtered n-grams within a threshold separation based on cosine distance between the terms
	But Al-Shammari teaches: identify filtered n-grams within a threshold separation based on cosine distance between the terms (Al-Shammari: Paragraph [0242] "When using the word "nearest," we mean objects having a strong relationship among them. The strength of the relationship is quantified and the literature often refers to this as "Similarity Metric." There are different similarity metrics that can be used to find the nearest neighbors. We used the cosine similarity as the document similarity metric. Text-based similarities are usually calculated as the cosine angle between the tf-idf vectors of two documents." [0243] "As cosine similarity quantifies the distances between the new object and all the training set objects," Identify filtered n-grams within a threshold separation based on cosine distance between the terms is taught as using the word "nearest," the objects having a strong relationship among them, using the cosine similarity as the document similarity metric. The words or n-grams in the document are compared to determine those that are nearest to each other.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification method of Brown with the cosine similarity of Al-Shammari in order to calculate the distances and/or relationship between words, thereby utilizing the words that have minimum or lowest distances from each other (Al-Shammari: Paragraph [0243] "As cosine similarity quantifies the distances between the new object and all the training set objects, only K training objects (in our case, three) having the minimum distances were picked to be part of the voting process.").
	However, neither Brown nor Al-Shammari explicitly teaches: a medical condition database comprising synonyms for the medical conditions
	But Bagley teaches: a medical condition database comprising synonyms for the medical conditions (Abstract, lines 7-10; All of ¶ [0016] and Figs. 3A-3E; Claim 1 lines (a), (a)(1), (a)(2), and (b))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown/Al-Shammari’s system that determines n-grams appearing in the record by incorporating Bagley’s database storing synonyms for medical phrases. A motivation for the combination is that each healthcare provider or practitioner that creates or updates medical records may adopt its own conventions for taking and recording patient and family histories, complaints, and symptoms as well as recording related medical conditions, diagnoses, treatments, prognoses, etc. The synonyms, therefore, account for the varied ways in which a single condition may be recorded and described in medical records from numerous providers. (Bagley, ¶ [0016])

Regarding CLAIM 16, the combination of Brown, Al-Shammari, and Bagley teaches: The system of claim 14, 
However, neither Brown nor Al-Shammari explicitly teaches: wherein the medical condition database comprises multiple different terms for different medical conditions.
	But Bagley teaches: wherein the medical condition database comprises multiple different terms for different medical conditions. (Claim 1, limitations (a)(1) and (b) teach multiple different terms for different medical conditions.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20100094591 A1), in view of Al-Shammari (US 20100082333 A1), Bagley (US 20160358284 A1), and Cumby (US 20120239380 A1). Brown, Al-Shammari, and Cumby were cited in the PTO-892 filed 11/29/2021.

	Regarding CLAIM 15, the combination of Brown, Al-Shammari, and Bagley teaches: The system of claim 14, 
However, neither Brown, Al-Shammari, nor Bagley explicitly teaches: wherein the instructions further cause the processor to redact the corpus of documents.
	But Cumby teaches: wherein the instructions further cause the processor to redact the corpus of documents. (Cumby: Paragraph [0017] "the redaction device 102 receives the corpus of natural language text from the document provider 120 (directly or indirectly) and provides one or more redacted documents back to the document provide"). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Brown, Al-Shammari, and Bagley with the redaction method of Cumby in order to provide effective techniques for redacting natural language text while preserving the utility of the original text (Cumby: Paragraph [0005] "Thus, it would be desirable to provide techniques that are effective for redacting natural language text while simultaneously balancing protection of sensitive information with preservation of utility of the original text.").

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20100094591 A1), in view of Al-Shammari (US 20100082333 A1), Bagley (US 20160358284 A1), and Reville (US 20120102051 A1). Brown and Al-Shammari were cited in the PTO-892 filed 11/29/2021.

	Regarding CLAIM 17, the combination of Brown, Al-Shammari, and Bagley teaches: The system of claim 14, 
Although Brown and Bagley teach a medical condition database, neither Brown, Al-Shammari, nor Bagley explicitly teach: wherein the medical condition database comprises a PubMed database, and the additional terms for the medical conditions comprise MESH terms in the PubMed database.
	But Reville teaches: wherein the medical condition database comprises a PubMed database, and the additional terms for the medical conditions comprise MESH terms in the PubMed database. (¶ [0046], lines 6-10 and [0047]; Claims 22-23 on p. 12)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a PubMed database and a taxonomy based on the MeSH system. A motivation for the combination is that by deriving a list from MeSH (or similar system), the probability that terms are all recognized by the database may be increased. (¶ [0047], last 4 lines)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simard et al. (US 20150019211 A1, cited in the PTO-892 filed 11/29/2021) in view of Al-Shammari (US 20100082333 A1, cited in the PTO-892 filed 11/29/2021) and Liwanag et al. (“ChemIDplus: A Web-Based Chemical Search System”). 

	Regarding CLAIM 18, the combination of Simard and Al-Shammari teaches: The medium of claim 1, 
Simard teaches: wherein the given term in the inclusion list comprises… (Simard: Paragraph [0038])
	However, Simard does not explicitly: comprises a chemical, and wherein the synonym database comprises a chemical database listing a number of synonyms for the chemical. (P. 1, first paragraph states: “ChemIDplus is searchable by Name/Synonym”. P. 4 discloses more about chemical names in the bullet point list called “Names and synonyms”.)
	But Al-Shammari teaches: synonym database (¶ [0340] teaches Wordnet)
	However, neither Simard nor Al-Shammari explicitly teaches:  comprises a chemical, and wherein the… comprises a chemical database listing a number of synonyms for the chemical.
	But Liwanag teaches: comprises a chemical, and wherein the… comprises a chemical database listing a number of synonyms for the chemical. (P. 1, first paragraph states: “ChemIDplus is searchable by Name/Synonym”. P. 4 discloses more about chemical names in the bullet point list called “Names and synonyms”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Liwang’s ChemIDplus as a chemical database for finding synonyms of chemicals in Simard’s system. A motivation for the combination is that ChemIDplus compiles multiple names for a compound. (P. 4, “Names and synonyms” bullet point list)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Simard et al. (US 20150019211 A1, cited in the PTO-892 filed 11/29/2021) in view of Al-Shammari (US 20100082333 A1, cited in the PTO-892 filed 11/29/2021) and Brav et al. (US 20150309986 A1).

	Regarding CLAIM 19, the combination of Simard and Al-Shammari teaches: The medium of claim 1, 
further comprising, when generating the inclusion list, adding the synonym to the inclusion list… (Paragraphs [0038] and [0237] disclose a user interface in which a user may add suggested words or n-grams to a positive-example field. All of paragraphs [0140]-[0141], and [0145] disclose that a “first principle” for designing the user interface is transparency. Paragraph [0152], lines 1-4 disclose: “The first principle will be violated occasionally, but hopefully this will not affect the trust of the operator in the system. For instance, certain features may be automatically provided as system services, like synonyms”. It is implied in paragraph [0152] that the synonyms are the suggested words or n-grams.)
	However, neither Simard nor Al-Shammari explicitly teaches: adding synonyms based on a publication date of a document.
	But Brav teaches: based on a publication date of a document. (All of ¶ [0146]-[0149], [0152], and the last sentence of [0243] teach a document timeshifting implementation 3300 that accepts a document as input, and, using automation, rewrites that document using the language of a specific time period. ¶ [0146] teaches a document time period determining module 3316, which may use various dictionaries to analyze the document to determine which time period the document is from.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Brav’s time period-specific dictionaries spanning different time periods to generate synonyms for Simard and Al-Shammari’s system. A motivation for the combination is that Brav’s time period-specific dictionaries provide a record of vocabulary which has changed over time. (Brav, ¶ [0146])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Simard et al. (US 20150019211 A1, cited in the PTO-892 filed 11/29/2021) in view of Al-Shammari (US 20100082333 A1, cited in the PTO-892 filed 11/29/2021) and Ciulla et al. (US 9645999 B1).

Regarding CLAIM 20, the combination of Simard and Al-Shammari teaches: The method of claim 6, 
Although Simard teaches identifying synonyms of terms, inclusion list, and exclusion list, neither Simard nor Al-Shammari explicitly teaches: wherein the identified synonyms of the terms from any inclusion list are present on the exclusion list of all other inclusion lists. 
But Ciulla teaches: wherein the identified synonyms of the terms from any inclusion list are present on the exclusion list of all other inclusion lists. (C. 10, L. 4-18 teaches the n-grams “solar” and “battery” may both expand to “photovoltaic”. One of the two n-grams for “photovoltaic” may be removed. The identified synonyms of the terms from any inclusion list are present on the exclusion list of all other inclusion lists is taught by “photovoltaic” being on an inclusion list for “solar” and an exclusion list for “battery”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove duplicate n-grams for expansion terms for the terms in Simard and Al-Shammari’s system. A motivation for the combination is that it ensures duplicate terms are only counted once. (Ciulla, C. 10, L. 4-18)


Response to Arguments
	Examiner herein responds to Applicant’s remarks and claims filed 02/14/2022 and the interview held 01/6/2022.

Minor informalities and Drawings: No claim objections were made in the non-final action. Examiner notes that in claim 1, the third line from the end contains a typo in the limitation “are identifies”, and in claim 14, line 3, the term “processor” is missing an article. No objections to the drawings were made in the non-final action. Applicant is respectfully asked to amend the drawings and/or specification to ensure the numberings of the elements in the drawings correctly match the numberings in the written description. Many element numberings in Figs. 4 and 6 do not match those in the written description; element 200 in Fig. 2 is absent from the written description; and element 672 in paragraph [0085] is absent from the drawings. 

Claim Rejections Under 35 U.S.C. 102 (Remarks pp. 9-11): Applicant's arguments regarding claim 1 have been fully considered but they are not persuasive. 
Applicant’s argument: Simard, in paragraph [0152] mentions “certain features may be automatically provided as system services, like synonyms, misspellings, click graph, and so on.” However, there is no disclosure in Simard for how the synonyms are identified, let alone “identifying a synonym for a given term in the inclusion list from a synonym database and adding the synonym to the inclusion list,” as recited by amended claim 1. 
Examiner’s response: Simard discloses “identifying a synonym for a given term in the inclusion list… and adding the synonym to the inclusion list”. Paragraphs [0038] and [0237] disclose a user interface in which a user may add suggested words or n-grams to a positive-example field. All of paragraphs [0140]-[0141], and [0145] disclose that a “first principle” for designing the user interface is transparency. Paragraph [0152], lines 1-4 disclose: “The first principle will be violated occasionally, but hopefully this will not affect the trust of the operator in the system. For instance, certain features may be automatically provided as system services, like synonyms”.  It is implied in paragraph [0152] that the synonyms are the suggested words or n-grams. Although Simard does not explicitly teach using “a synonym database”, this limitation is taught by Wordnet in Al-Shammari. 

Claim Rejections Under 35 U.S.C. 103 (Remarks pp. 11-15): Applicant’s arguments with respect to claim 6 have been fully considered but they are not persuasive. The limitation “identifying, from a synonym database, synonyms for the set of terms in the plurality of inclusion lists” is taught by the combination of Simard and Al-Shammari. Simard teaches “identifying… synonyms for the set of terms in the plurality of inclusion lists” and Al-Shammari teaches “a synonym database”. For more detail, see Examiner’s response to the claim 1 arguments.
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singhal et al. (US 8055669 B1) teaches using WordNet for a thesaurus, in which English nouns, verbs, adjectives and adverbs are organized into synonym sets, each representing one underlying lexical concept.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127